DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitation(s) is/are: 
“optical recognition means ”in claims 1-5, which corresponds to one or more cameras configured to obtain optical data from an area surrounding a vehicle in front of a forward moving vehicle of [0036] of the pre grant publication in the instant application; 
“location providing means” in claims 1-5, which corresponds to global positioning system (GPS) 17 of [0034] of the pre grant publication in the instant application; and
“processing means” in claims 1-5, which corresponds to electronic control unit (ECU) 10 of [0033] of the pre grant publication in the instant application.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groitzsch et al. (US 2010/00198488).

Regarding claim 1, Groitzsch discloses:
A driver assistance system for a vehicle, comprising: 
optical recognition means configured to obtain data regarding a regulation indicator in proximity to the vehicle, the data comprising at least a camera-detected regulation value (Groitzsch: [0062]-[0065]; [0069]; [0084] camera with traffic sign recognition); 
location providing means configured to provide location information indicating a location of the vehicle and map information related to features in proximity to the location, the features comprising at least one of a map-based regulation value, a conditional indicator, current- link information, and next-link information (Groitzsch: [0062]; [0068]; [0073]-[0079]; navigation system; map data); and 
processing means configured to verify and/or augment a display of driver assistance information based on the camera-detected regulation value, the map-based regulation value, and a presence of the conditional indicator and/or the next-link information (Groitzsch: abstract [0053]-[0054]; [0063]-[0065]; [0073]-[0079]; [0089]; [0093]; [0101]-[0102]; [0107]; [0113]; [0123]-[0125]; processor; fusion module; currently valid maximum speed issued to display instrument 6; evaluate image data and map data and output result).

Regarding claim 2, Groitzsch discloses:
The driver assistance system according to claim 1, wherein during the verification and/or augmentation the processing means is configured to: 
determine whether the conditional indicator is present in the map information (Groitzsch: [0073]-[0079]; [0089]; [0093]; [0101]-[0102]; [0107]; [0113]; [0123]-[0125]); 
determine whether the camera-detected regulation value and the map-based regulation value are equal (Groitzsch: [0073]-[0079]; [0089]; [0093]; [0101]-[0102]; [0107]; [0113]; [0123]-[0125]); and 
when the camera-detected regulation value and the map-based regulation value are equal, and when the conditional indicator is present, cause the display to be updated with the camera- detected regulation value augmented with the conditional indicator (Groitzsch: [0063]-[0065]; [0073]-[0079]; [0089]; [0093]; [0101]-[0102]; [0107]; [0113]; [0123]-[0125]).

Regarding claim 3, Groitzsch discloses:
The driver assistance system according to claim 1, wherein during the verification and/or augmentation the processing means is configured to: 
determine from the current link information whether the vehicle is on a controlled access road (Groitzsch: [0018]; [0022]; [0025]; [0027]; [0070]; [0106]); 
determine whether the camera-detected regulation value is less than the map-based regulation value (Groitzsch: [0073]-[0079]; [0089]; [0093]; [0101]-[0102]; [0107]; [0113]; [0123]-[0125]); and 
when the vehicle is on a controlled access road, and the camera-detected regulation value is less than the map-based regulation value, cause the display to be updated with the camera-detected regulation value augmented with an exit lane indicator (Groitzsch: [0018]; [0022]; [0063]-[0065]; [0070]; [0073]-[0079]; [0089]; [0093]; [0101]-[0102]; [0107]; [0113]; [0123]-[0125]).

Regarding claim 4, Groitzsch discloses:
The driver assistance system according to claim 3, wherein the processing means is further configured to determine from the location information and the next-link information whether a next-link comprises an exit lane and whether a remaining distance of a current link on which the vehicle is travelling, as determined by the current link information, is less than a predetermined length prior to updating the display, and if either or both conditions is/are not true, causing the display of only the camera-detected regulation value (Groitzsch: [0018]; [0022]; [0035]; [0063]-[0065]; [0070]; [0073]-[0079]; [0089]; [0091]; [0127]).

Regarding claim 5, Groitzsch discloses:
The driver assistance system according to claim 1, wherein the camera-detected and map-based regulation values are speed limit values and the conditional indicator comprises at least one of an effective time period and an exit lane indicator (Groitzsch: [0018]; [0022]; [0036]; [0070]; [0078]; [0084]-[0085]; [0088]; [0098]-[0099]; [0101]; [0106]; [0122]; [0124]; [0127]).

Regarding claim 6, Groitzsch discloses:
 A method for assisting an operator of a vehicle, comprising: 
obtaining optical data regarding a regulation indicator in proximity to the vehicle, the optical data comprising at least a camera-detected regulation value (Groitzsch: [0062]-[0065]; [0069]; [0084] camera with traffic sign recognition); 
providing location information indicating a location of the vehicle and map information regarding features in proximity to the location, the features comprising at least one of a map- based regulation value, a conditional indicator, current link information, and a next-link information (Groitzsch: [0062]; [0068]; [0073]-[0079]; navigation system; map data); and 
verifying and/or augmenting a display of driver assistance information based on the camera-detected regulation value, the map-based regulation value, and a presence of the conditional indicator and/or the next-link information (Groitzsch: abstract [0053]-[0054]; [0063]-[0065]; [0073]-[0079]; [0089]; [0093]; [0101]-[0102]; [0107]; [0113]; [0123]-[0125]; processor; fusion module; currently valid maximum speed issued to display instrument 6; evaluate image data and map data and output result).

Regarding claim 7, Groitzsch discloses:
The method according to claim 6, wherein the verifying and/or the augmenting comprises: 
determining whether the conditional indicator is present in the map information (Groitzsch: [0073]-[0079]; [0089]; [0093]; [0101]-[0102]; [0107]; [0113]; [0123]-[0125]); 
determining whether the camera-detected regulation value and the map-based regulation value are equal (Groitzsch: [0073]-[0079]; [0089]; [0093]; [0101]-[0102]; [0107]; [0113]; [0123]-[0125]); and 
when the camera-detected regulation value and the map-based regulation value are equal, and when the conditional indicator is present, displaying the camera-detected regulation value augmented with the conditional indicator on a display device (Groitzsch: [0063]-[0065]; [0073]-[0079]; [0089]; [0093]; [0101]-[0102]; [0107]; [0113]; [0123]-[0125]).

Regarding claim 8, Groitzsch discloses:
The method according to claim 6, wherein the verifying and/or the augmenting comprises: 
determining from the current link information whether the vehicle is on a controlled access road (Groitzsch: [0018]; [0022]; [0025]; [0027]; [0070]; [0106]); 
determining whether the camera-detected regulation value is less than the map-based regulation value (Groitzsch: [0073]-[0079]; [0089]; [0093]; [0101]-[0102]; [0107]; [0113]; [0123]-[0125]); and 
when the vehicle is on a controlled access road, and the camera-detected regulation value is less than the map-based regulation value, displaying the camera-detected regulation value augmented with an exit lane indicator to the operator (Groitzsch: [0018]; [0022]; [0063]-[0065]; [0070]; [0073]-[0079]; [0089]; [0093]; [0101]-[0102]; [0107]; [0113]; [0123]-[0125]).

Regarding claim 9, Groitzsch discloses:
The method according to claim 8, comprising determining from the location information and the next-link information whether a next-link comprises an exit lane and whether a remaining distance of a current link on which the vehicle is travelling, as determined by the current link information, is less than a predetermined length prior to the displaying, and if at least one condition is not true, causing the display of only the camera- detected regulation value (Groitzsch: [0018]; [0022]; [0035]; [0063]-[0065]; [0070]; [0073]-[0079]; [0089]; [0091]; [0127]).

Regarding claim 10, Groitzsch discloses:
The method according to claim 6, wherein the camera-detected and map-based regulation values are speed limits and the conditional indicator comprises one of an effective time period or an exit lane indicator (Groitzsch: [0018]; [0022]; [0036]; [0070]; [0078]; [0084]-[0085]; [0088]; [0098]-[0099]; [0101]; [0106]; [0122]; [0124]; [0127]).

Regarding claim 11, Groitzsch discloses:
A vehicle comprising the driver assistance system according to claim 1 (Groitzsch: abstract; [0002]; Fig 3; [0097]-[0100]).

Conclusion
The prior art that is made of record, but not relied upon, and considered pertinent to applicant's disclosure is found in the attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488